Third District Court of Appeal
                              State of Florida

                         Opinion filed March 27, 2019.
        Not final until disposition of timely filed motion for rehearing.

                              ________________

                              No. 3D18-0218
                         Lower Tribunal No. 96-7212
                            ________________


                          Richardson Francois,
                                   Appellant,

                                       vs.

                           The State of Florida,
                                   Appellee.



      An appeal from the Circuit Court for Miami-Dade County, Charles K.
Johnson, Judge.

     Richardson Francois, in proper person.

     Ashley Moody, Attorney General, and Linda Katz, Assistant Attorney
General, for appellee.


Before FERNANDEZ and LINDSEY, JJ., and LEBAN, Senior Judge.

     LINDSEY, J.
      Richardson Francois appeals the summary denial of his motion for relief

from judgment entered for crimes he committed while he was a juvenile. For the

reasons set forth below, we affirm.

      In August of 1998, Francois was sentenced to thirty years in state prison

after being convicted of two counts of armed robbery. The crimes were committed

when Francois was seventeen years old. In August of 2017, Francois moved the

trial court for relief under Graham v. Florida, 560 U.S. 48 (2010), Miller v.

Alabama, 567 U.S. 460 (2012), and their Florida progeny. Francois argued that

because the sentence imposed was for crimes committed when he was a juvenile,

he is entitled to have his sentenced reviewed pursuant to sections 775.082,

921.1401, and 921.1402, Florida Statutes (2017). After a response from the State,

the trial court summarily denied Francois’s motion finding it to be legally

insufficient and successive.

      We affirm the trial court’s denial of relief, albeit on other grounds. Francois

was sentenced to serve thirty years in state prison. The State asserts that Francois is

“guaranteed release at the age of forty seven.” Under these circumstances, Francois

has failed to prove a Graham/Miller violation that would entitle him to the benefits

of the new juvenile sentencing law. See Hart v. State, 246 So. 3d 417, 420 (Fla. 4th

DCA 2018) (“The Florida Supreme Court has not yet applied Graham to a thirty-

year or shorter sentence . . . [N]o decision from the Supreme Court of the United



                                          2
States has expanded Graham so broadly that it would encompass a 30-year

sentence.” ), rev. granted, No. SC18-967, 2018 WL 4614150 (Fla. Sept. 7, 2018)1;

see also Pedroza v. State, 244 So. 3d 1128 (Fla. 4th DCA 2018) (affirming a forty-

year sentence following a second degree murder conviction imposed when Pedroza

was a juvenile), rev. granted, No. SC 18-964, 2018 WL 6433136 (Fla. Dec. 6,

2018).

      Affirmed.




1  On October 4, 2018, Hart filed a Notice of Mootness with the Florida Supreme
Court while his case was pending. In the Notice, Hart acknowledged that the
remedy he had sought was a resentencing pursuant to Graham, among others, and
pursuant to section 921.1401(2), Florida Statutes (2017) (enacted as part of chapter
2014-220). Hart further noted that the Fourth District had affirmed the denial of
his 3.800(a) motion without prejudice to Hart filing a rule 3.800(a) motion to
correct an illegal sentence if his sentence violated Heggs v. State, 759 So. 2d 620
(Fla. 2000), and the failure to correct the sentence was an oversight or error. See
Hart, 246 So. 3d at 421. Hart was ultimately resentenced to twenty years’
imprisonment and released during the pendency of his appeal, which resulted in his
filing of the Notice. On November 27, 2018, the Florida Supreme Court
recognized Hart’s Notice and dismissed his appeal.

                                         3